DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Bradski et al. (US Publication Number 2016/0026253 A1) disclosed methods and systems for generating virtual and/or augmented reality. In order to provide a realistic and enjoyable virtual reality (VR) or augmented reality (AR) experience, virtual content may be strategically delivered to the user's eyes in a manner that is respectful of the human eye's physiology and limitations. The following disclosure will provide various embodiments of such optical systems that may be integrated into an AR system.
However, the closest prior art of record does not disclose “obtaining, by the device, a machine learning model to predict access networks to use for the extended reality experience; wherein obtaining the machine learning model comprises training the machine learning model based on historical information regarding one or more historical extended reality experiences, historical information regarding a plurality of access networks used to deliver the one or more historical extended reality experiences, and historical information regarding a plurality of user devices to which the one or more historical extended reality experiences were delivered; receiving, by the device and from a user device, a request to activate the extended reality experience; obtaining, by the device, access network information relating to a set of access networks available to the user device and user device information relating to the user device; determining, by the device and based on the access network information and the user device information, an access network, of the set of access networks, to use for the extended reality experience; determining, by the device and based on determining the access network, a first portion of the extended reality experience to execute locally at the user device or a second portion of the extended reality experience to execute remotely from the user device” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 8 and 15.
Dependent claims 2-7 are allowable as they depend from an allowable base independent claim 1.
Dependent claims 9-14 are allowable as they depend from an allowable base independent claim 8.
Dependent claims 16-20 are allowable as they depend from an allowable base independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.